May 15, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 IN THE MATTER OF THE MARRIAGE OF LISA MARIE MCNELLY AND
  STEPHEN E. MCNELLY AND IN THE INTEREST OF A.M.M, A CHILD,

                               NO. 14-13-00281-CV

                      ________________________________

       This cause, an appeal from the divorce decree signed November 21, 2012,
was heard on the transcript of the record. We have inspected the record and find
the trial court erred in characterizing as community property the proceeds from the
sale of Rockin R Gasworks that were deposited into joint brokerage accounts and
in characterizing as community property the paintings “Move’em Out,” “Upstream in
a Hurry,” and “El Gringo.” We therefore order that the portions of the divorce decree
that divided Mr. and Mrs. McNelly’s marital estate are REVERSED and ordered
severed and REMANDED for proceedings in accordance with this court's opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.